PER CURIAM:
Kevin Lamont Walker appeals the district court’s order denying his motion to expedite decision on his 28 U.S.C.A. § 2255 (West Supp.2011) motion, which the court previously struck from its docket due to deficiency in form. We have reviewed the record and find no reversible error. Accordingly, we deny Walker’s motion to assign counsel and affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.